                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                                MAGISTRATE NO.:_\_~_._C'\;;..._\_f     _r-_
    V.                                                  CRIMINAL ACTION

                                                        ORDER OF RELEASE




       The Court orders the defendan~~kcQ__""\:\::                                        , is ordered
released on a personal recognizance bond with the following bail conditions:


         (1) Reporting, as directed, to U.S. Pretrial Services;

         (2) The defendant shall appear at all future court proceedings;

         (3) Submit to drug testing and treatment, as deemed necessary;

         (4) Other: - - - - - - - - - - - - - - - - - - - - - - - - - -



     fl-,~Q'-"'
DEFENDANT
                            ~                                     DATE


        It is further ORDERED that the defendant be furnished with a copy of this order and a notice
of the penalties applicable to violation of conditions of release.



                                                   ~
                                               ANTHONYR.MAufoNE
                                               U.S. MAGISTRATE JUDGE

                                                          7/1~?
                                                DATE


       I hereby certify that the defendant was furnished (personally) a co   of this order and a notice
of penalties applicable to violation of conditions of release
